Citation Nr: 0012272	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  92-01 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1976 and again from February 1978 to December 1990.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1991 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

During the pendency of the appeal, the BVA, in September 1994 
and October 1998 decisions, remanded the case for further 
development, and following the accomplishment of the 
requested development, the case was returned to the Board for 
appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a 
disability manifested by vertigo is plausible.  

CONCLUSION OF LAW

The claim of entitlement to service connection for a 
disability manifested by vertigo is well grounded.  38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented a well grounded claim, that is a claim which is 
plausible and meritorious on its own or capable of 
substantiation.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be presumed for an organic nervous disability if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

In Savage v. Gober, 10 Vet. App. 488 (1997), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") established the following 
rules with regard to claims addressing the issue of 
chronicity:  The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498 (1995); at 506. 

The Court has held that a claim for service connection may 
not be considered to be well grounded where there is no 
evidence which demonstrates the presence of the disorder 
alleged by the veteran at any time after discharge from 
service.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The service records show treatment for complaints of 
dizziness and vertigo.  
Service medical records show that in March 1974, the veteran 
complained of feeling dizzy and seeing spots for 10-second 
periods over the previous 4 to 5 years with prolonged 
standing and bending.  The examiner stated that the dizzy 
spells appeared to be from prolonged standing.  No pertinent 
diagnosis was made.  A September 1976 Report of Medical 
History noted that the veteran complained of dizziness and 
eye trouble.  The doctor's section indicated that the 
veteran's dizziness was brought on by light.  The veteran, in 
March 1978, complained of dizziness, coughing up blood and a 
headache over the prior three days.  He had dizziness when 
bending over.  No pertinent diagnosis was made.  In June 
1979, he complained of feeling dizzy and seeing spots on 
elevation of his body from sitting to standing.  No pertinent 
diagnosis was made.  The veteran, in November 1979, 
complained of dizziness and stated it fluctuated with 
elevation of his body.  He also reported history of tinnitus.  
The assessment was chronic labyrinthine vertigo.  In December 
1979, he complained of a left eye injury.  He stated that an 
M60 barrel struck him over the left eye.  He also complained 
of dizziness for 5-minute periods.  The assessment was left 
eyebrow laceration.  The Board notes that the file does not 
contain a report of a service exit examination performed 
prior to the veteran's final separation from the service in 
December 1990.

Post service, the record shows that the veteran received VA 
outpatient treatment for vertigo, and symptoms thereof, from 
January 1991 to August 1997.  He was initially treated for 
symptoms of dizziness in January 1991.  He subsequently 
received various diagnoses related to vertigo, including 
probable labyrinthi vertigo and disequilibrium of 
questionable etiology in February 1992, questionable chronic 
"dizzy" in March 1992, probable mitral valve disease and 
chronic vertigo by history in April 1992, questionable mitral 
valve prolapse - questionable chronic "dizzy" and chronic 
vertigo by history in March 1992, and chronic vertigo by 
history considered probable benign paroxysmal vertigo in 
December 1993.  Additional diagnoses included a history of 
vertigo in June 1994, vertigo/disequilibrium and imbalance of 
undetermined etiology in February 1995, dizziness/imbalance, 
cerebral atrophy and functional central nervous system 
symptoms in May 1995, imbalance disorder, inner ear imbalance 
disorder and vertigo of unknown etiology in July 1995, 
vertigo and cerebral atrophy in December 1995, and status 
post vertigo of unknown etiology in August 1997.  Thus there 
is evidence of post service treatment for complaints of 
dizziness and vertigo.  Additionally, in the comment section 
of a September 1996 VA psychiatric consultation note, the 
examiner stated that the veteran had vertigo resultant from a 
head injury in 1972.   There is therefore a nexus in the 
record between the veteran's service in 1972 and his current 
complaints.  

The Board therefore finds that the claim is well grounded.  


ORDER

The claim of entitlement to service connection for a 
disability manifested by vertigo is well grounded and to that 
extent, it is allowed.  

REMAND

The veteran seeks service connection for a disability 
manifested by vertigo.  The Board notes that he was treated 
in service for complaints of dizziness and labyrinthus 
vertigo on several occasions and until 1979 and was treated 
after service for similar complaints in 1991.  

The record shows that the veteran underwent two VA 
examinations in 1999, one in January and one in May 1999.  
Apparently, the RO found these examinations to be inadequate 
and the veteran was scheduled for another VA examination in 
July 1999.  There is a notation in the record that he failed 
to report.  

The veteran's representative, in his March 2000 written 
argument has pointed out that the claims file does not 
contain a copy of any notice sent to the veteran concerning 
the scheduled examination(s).  The representative noted that 
The Court has held that VA must demonstrate that notice was 
sent to the veteran's latest address of record and that the 
veteran lacked good cause for failing to appear.  The 
representative has requested a remand in this regard.  In 
this instance, it cannot be determined from the evidence in 
the claims folder whether actual notice of the examination 
was sent to the veteran and if so, the address to which it 
was sent.  In addition, the record does not indicate if the 
veteran was notified of the consequences of his failure to 
appear.  See Connolly v. Derwinski, 1 Vet. App. 566 (1991); 
38 C.F.R. 3.655 (1999)

In order to ascertain whether the veteran was in fact 
properly notified of the time and place to report to the 
examination, as well as the consequences of failing to 
appear, and to offer him an additional opportunity to do so, 
further development is indicated.  Furthermore, the veteran 
should be made to understand that the duty to assist is not 
always a one-way street and that if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Failure to assist in the development of the 
claim, and failure to report for needed examinations, without 
good cause, could result in denial of the instant claim.

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:

1. The RO should undertake to contact the 
veteran at the most recent address of 
record.  Care should be taken to ensure 
that the veteran receives proper notice 
of the scheduling of any examination.  
The veteran should be advised of the 
effect of his failure to report for an 
examination under 38 C.F.R. § 3.655.

2.  The veteran should be afforded an 
appropriate examination(s) to ascertain 
the nature and etiology of his complaints 
of dizziness and vertigo.  The 
examiner(s) should indicate. the exact 
clinical diagnosis and etiology of any 
disability that is found, and indicate if 
any disability clinically diagnosed is at 
least as likely as not to be related to 
the veteran's inservice treatment.  The 
examination(s) should include all 
necessary tests.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
conclusions and opinions must be 
supported by complete rationale.  

3.  If the veteran fails to report for 
any of the scheduled examinations, the RO 
should obtain copies of the notice to the 
veteran of the examination for inclusion 
in the claims folder, or have personnel 
at the medical center certify that the 
letter was sent to the most current 
address of record, provide that address, 
and certify that the notice(s) were not 
returned as undeliverable.  Then the RO 
should request that the appropriate 
specialist(s) review the claims file and 
a copy of this remand, and offer an 
opinion, based on the record, as to 
whether it is at least as likely as not 
that the veteran's current complaints are 
related to service.  Complete rationale 
must be given for any opinions or 
conclusions drawn.  

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination reports. 
If the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  


No action is required of the veteran until further notice. 
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

